Citation Nr: 9907189	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-34 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the cervical spine and, if so, 
whether all the evidence both old and new warrants the grant 
of service connection.

2.  Entitlement to service connection for residuals of a head 
injury, with headaches.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound scar of the right side of the face.


REPRESENTATION

Appellant represented by:	To Be Clarified 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.

The veteran's original claim seeking entitlement to service 
connection for degenerative disc disease of the cervical 
spine was denied by the Atlanta, Georgia Regional Office (RO) 
in a January 1992 rating decision.  The case was timely 
appealed to the Board of Veterans' Appeals (Board), which 
upheld the denial of service connection for degenerative 
disease of the cervical spine in a March 1992 decision.  The 
veteran did not appeal the Board's decision, which became 
final.

This current matter comes before the Board on appeal from a 
rating decision of October 1993 which, in part, determined 
that no new and material evidence had been submitted to 
reopen his claim for service connection for degenerative 
disease of the cervical spine; denied claims for service 
connection for head injury, headaches and skin condition and 
denied a claim for increased evaluation for scar, right side 
of face, residuals of shell fragment wound.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on August 20, 1998, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Initially the Board notes that there exists a question 
regarding representation that requires clarification.  Of 
record is an Appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22) signed by the 
veteran and naming the Veterans of Foreign Wars of the United 
States (VFW) as the representative effective July 26, 1989.  
Subsequent representative statements, including the April 
1998 Statement of Accredited Representative in Appealed Case 
(VA Form 646), are signed by members of the VFW.  However, on 
the occasion of the veteran's hearing on appeal in August 
1998, he was accompanied by a representative of the Georgia 
Department of Veterans Affairs.  

The law provides that a veteran has the right to full 
representation in all stages of an appeal.  38 C.F.R. 
§ 20.600  (1998).  However, "[a] specific claim may be 
prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the appellant."  38 C.F.R. § 20.601  
(1998).  In order for a recognized organization to be 
designated as an appellant's representative, an appellant 
must execute a VA Form 21-22 "Appointment of Veterans 
Service Organization as Claimant's Representative."  
38 C.F.R. § 20.602  (1998).  Thus, according to current VA 
regulations, the veteran's representation must be clarified.  

The veteran contends, in essence, that he is entitled to 
service connection for cervical spine degenerative disc 
disease; residuals of a head injury, with headaches; and for 
a skin disorder.  He alleges that he has cervical spine 
degenerative disc disease and headaches as secondary to a 
combat related shell fragment injury to the face.  He alleges 
that he has had a seasonal skin disorder that began 
inservice.  He further contends that he is entitled to an 
increased evaluation for shell fragment wound scar of the 
right side of the face.

Service medical records reveal that the veteran was treated 
for dermatitis venenata caused by poison ivy in October 1944.  
He was also treated for a small wound over the right mandible 
as a result of a shrapnel injury in June 1945.  The wound was 
sutured.  He was also treated with sulfa and dressing for a 
gunshot wound of the neck.  His September 1946 separation 
examination revealed normal findings of the head, neck and 
skin, except for the shrapnel wound on the right side of the 
face.  

By rating decision of July 1987, the RO granted service 
connection for residuals of shell fragment wound of the right 
side of the face and assigned a noncompensable evaluation 
thereto.  This noncompensable evaluation was confirmed and 
continued by subsequent rating decisions and upheld by the 
March 1992 Board decision.  Service connection for a cervical 
spine degenerative disc disease was denied by the RO in a 
rating decision dated in July 1989, which was upheld by the 
March 1992 Board decision.  The October 1993 rating decision 
currently before the Board has confirmed and continued the 
noncompensable evaluation for the shell fragment wound to the 
face; has determined that no new and material evidence has 
been submitted to reopen a claim for service connection for a 
neck disorder and denied service connection for residuals of 
a head injury, to include headaches and for a skin disorder.

VA treatment records dated in the mid-1980's include 
treatment for a skin rash on the veteran's legs, described as 
recurrent.  He was also diagnosed with basal cell carcinoma 
in 1987.  He was noted to be taking injections of poison ivy 
extract from May 1987 through September 1987.  He had 
complaints of a skin rash on his legs, noted to be improving 
in July 1987, then recurring in September 1987.  By November 
1987 the rash had resolved.  He was diagnosed with a 
sensitivity to poison ivy in February 1988.  

From May 1993 to August 1993 the veteran was treated for a 
skin rash diagnosed as miliaria rubra, and said to have 
occurred each summer since World War II.  

A VA examination report from May 1989, diagnosed the veteran 
with degenerative disc disease of the cervical spine, and 
forwarded the opinion that the arthritis in the cervical 
spine was secondary to the aging process, not to trauma.  
This examination was considered by the Board in its March 
1992 decision, which in part, denied service connection for 
degenerative disc disease.  

The most recent VA examination regarding the veteran's 
service connected residuals of shell fragment wounds to the 
right side of the face was conducted in June 1996.  In view 
of the fact that a Remand is necessary to resolve additional 
matters, an updated VA examination should be conducted to 
ascertain the current status of the veteran's service 
connected residuals of a shell fragment wound, to include 
whether service connection for the veteran's claimed "head 
injury" with headaches as a result of the shrapnel attack is 
warranted.

The Board observes that the veteran supplied additional 
evidence after issuance of the last statement of the case in 
March 1998 without waiver of consideration of such evidence 
by the agency of original jurisdiction (AOJ).  This evidence 
includes VA medical records and prescription reports, with 
printout dates of September 20, 1998.  Such evidence appears 
pertinent to the issues under appeal and for which a 
resultant supplemental statement of the case either is 
missing or was not prepared. In either event, the record does 
not reflect that the requirements of 38 C.F.R. 19.31 (1998) 
have been satisfied.  Therefore, the Board has no alternative 
but to remand the case for consideration of the additional 
evidence and to accord due process.  See 38 C.F.R. 20.1304(c) 
(1998).

Regarding the veteran's request to reopen a claim for service 
connection for a cervical spine disorder, the Board notes 
that since the appellant's claim was denied by the Board in 
March 1992, a precedent holding of the United States Court of 
Appeals for the Federal Circuit (hereinafter "Federal 
Circuit") has provided new guidance for the adjudication of 
claims for service connection based on the submission of 
"new and material evidence.".F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the agency of 
original jurisdiction is required for the purpose of 
readjudication of the appellant's claim pursuant to the 
holding in Hodge, supra.  See also Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify which 
organization, attorney, agent, or other 
representative, if any, he wishes to act 
as his accredited representative before 
VA, and, if necessary, to submit to the 
RO a properly-executed power of attorney.  
If the veteran appoints as his accredited 
representative an organization or agent 
that has not previously submitted 
statements or argument on his behalf, 
that organization or agent should be 
afforded the opportunity to do so.

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
cervical spine disorder, headaches, skin 
disorder or residuals of shell fragment 
wound not already associated with the 
claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

3.  The RO should accord the veteran a 
special VA   examination, in order to 
ascertain, the nature and severity of the 
residuals of the shell fragment wound 
injuries, to include if possible, the 
relationship between the veteran's 
complaints of head injuries with 
headaches and cervical spine problems and 
the inservice combat injury.  
Specifically, the examiner is requested 
to express an opinion as to whether it is 
as likely as not that any pathology 
found, was due to service.  If these 
matters cannot be medically determined 
without resort to pure conjecture, this 
should be indicated on the examination 
report.

All tests indicated, to include 
diagnostic and radiologic studies, are to 
be conducted at this time.  The claims 
folder is to be made available to the 
examiner prior to his or her examination 
of the veteran.

4.  The RO should accord the veteran a 
special VA dermatological examination, in 
order to ascertain, the nature and 
severity of the veteran's claimed skin 
disorder.  Specifically, the examiner is 
requested to express an opinion as to 
whether it is as likely as not that any 
skin pathology, if found, began in 
service or was aggravated inservice, or 
whether the October 1944 poison ivy 
exposure with skin problems as described 
in his service medical records was an 
acute and transitory episode with no 
residuals.  The examiner should present 
all findings and opinions and the reasons 
therefor, in a clear, comprehensive and 
legible manner on the examination report.  
If these matters cannot be medically 
determined without resort to pure 
conjecture, this should be indicated on 
the examination report.

All tests indicated are to be conducted 
at this time.  The claims folder is to be 
made available to the examiner prior to 
his or her examination of the veteran.

5.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's increased rating and 
service connection claims.  Regarding the 
issue of whether new and material 
evidence has been submitted to allow 
reopening of the appellant's claim for 
service connection for a cervical spine 
degenerative disc disease, consideration 
should be given to all of the evidence of 
record, including any additional evidence 
obtained by the RO pursuant to this 
remand.  In addition, as alluded to 
above, the RO's readjudication of the 
claim must comport with the Federal 
Circuit's holding in Hodge, supra, 
regarding whether the evidence submitted 
is new and material so as to allow 
reopening of the previously denied claim 
according to the specific criteria set 
forth under 38 C.F.R. § 3.156(a) (1998).

6.  If any determination remains 
unfavorable to the veteran in any way, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted, 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached. The veteran should 
be afforded the opportunity to respond 
thereto. A copy of the letter notifying 
the veteran of recertification of his 
appeal to the Board must be associated 
with the claims folder.

7.  While this case is in remand status, 
the veteran and his accredited 
representative are free to submit 
additional evidence and argument on the 
appealed issues. Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 10 -


